PER CURIAM
In this consolidated appeal, defendant contends that the court erred in imposing a five-year sentence for his conviction for robbery in the third degree consecutive to his 20-year sentence for robbery in the first degree.1 He argues that the court erred in failing to state adequately its reasons for imposing consecutive sentences as required by ORS 137.122:2
“(6) Whenever the court imposes a consecutive sentence under this section, it shall state its reasons for doing so and make all required special findings on the record at the time of sentencing.”
Because the requirement of ORS 137.122(6) that a trial court state its reasons for imposing consecutive sentences was impliedly repealed by ORS 137.123, the trial court did not err in failing to do so. DeAngelo v. Schiedler, 306 Or 91, 100 n 5, 757 P2d 1355 (1988).
Affirmed.

 Defendant’s other assignment of error has no merit and requires no discussion.


 Enacted by Or Laws 1985, ch 722, § 2.